DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merit for claims 1 – 4, 6 – 13 and 15 - 22. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d); it is noted, however, that applicant has not filed a certified copy of the IN201811037759 application as required by 37 CFR 1.55.             
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 7, 16 and 20 are recites the limitation “wherein the first section of the blade is formed to define the through-holes as grooves” in lines 2 respectively, however, this limitation fails to find support in the specification.  Applicant is advised to either provide location of support or to cancel the limitation as it constitutes new matter.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 – 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Almeida (CA2771977 A1).
Regarding Independent Claim 1, Huang teaches a windshield wiper system (WWS) blade assembly (Fig. 1), comprising: a composite frame (Annotated Fig. 1; Paragraph [0001]): and a blade (strip blade, 9) that has a length (Annotated Fig. 1) which is shorter than a corresponding length of the composite frame (Annotated Fig. 1), in a condition in which the blade (9) is unattached to the composite frame (Annotated Fig. 1 – it is also noted that the applicant is claiming a windscreen wiper assembly in an assembled configuration so the limitation does not provide any features that would be novel over prior art) the blade (9) comprising first and second ends (Annotated Fig. 1) attachable to corresponding first and second ends (3) of the composite frame (Annotated Fig, 1), respectively; a first section (upper section, 61; Fig. 5 of wiper provided since details of wiper blade are shown there) adhered to the composite frame (Annotated Fig. 1) and a second section (wiper portion, 63; Fig. 5 of wiper provided since details of wiper blade are shown there) configured to contact a windshield and including a tapered tip (Fig 5).   

    PNG
    media_image1.png
    593
    973
    media_image1.png
    Greyscale


Figure 1
	Huang does not teach a first section formed to define through-holes along a length of the blade.


    PNG
    media_image2.png
    271
    455
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a first section formed to define through-holes along a length of the blade, as taught by Almeida, to provide a wiper device that is capable of distributing liquid on the length of the wiper blade, thus saving costs in manufacturing.
Regarding Claim 6, Huang, as modified, teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the first section (61) of the blade (9/60) is adhered to the composite frame (Annotated Fig. 1) along a length thereof (Paragraph [0009] – last 7 lines of paragraph).  
Regarding Claim 7, Huang, as modified, teaches all the elements of claim 1 as discussed above.
Huang does not teach the windshield wiper system (WWS) blade assembly wherein the first section of the blade is formed to define the through – holes as grooves.  
Almeida, however, teaches wherein the first section of the blade (Annotated Fig. 2) is formed to define the through – holes (Annotated Fig. 2), however fails to teach to define the through – holes as grooves.  Examiner, however, notes that the applicant fails to provide any criticality in having the blade formed to define the trough-holes as grooves to provide any unexpected results and where the general conditions of a claim are disclosed by the prior art discovered the optimum size or workable range involves only routine optimization and experimentation to one having ordinary skill in the art. In re Alter, 
Regarding Claim 8, Huang, as modified, teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the blade (60) is adhered to the composite frame (Annotated Fig. 1) between the grooves and at the first and second ends outside the grooves (Paragraph [0009] – last 4 lines).  
Regarding Claim 21, Huang, as modified, teaches the blade assembly wherein the first section (61) of the blade (9/60) is untampered (Fig. 5).

Claims 9 – 10, 15 – 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Almeida (CA2771977 A1) and Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1).
Regarding Independent Claim 9, Huang teaches a windshield wiper system (WWS) blade assembly (Fig. 1), comprising: a holder element (2); a composite frame (Annotated Fig. 1; Paragraph [0001]) received within the holder element (2); and a blade (strip blade, 9/60) that has a length (Annotated Fig. 1) which is shorter than a corresponding length of the composite frame (10; Annotated Fig. 1), in a condition in which the blade is unattached to the composite frame, (Annotated Fig. 1 – it is also noted that the applicant is claiming a windscreen wiper assembly in an assembled configuration so the limitation does not provide any features that would be novel over prior art) the blade (9/60) comprising first and second ends attachable to corresponding first and second ends (3) of the composite frame (Annotated Fig. 1), respectively; and a body (Annotated Fig. 1) extending between the first and second ends (Annotated Fig. 1), a first section (upper section, 61; Fig. 5 of wiper provided since details of wiper blade are shown there) adhered to the composite frame (Annotated Fig. 1) and a second section (wiper portion, 63; Fig. 5 of wiper provided since details of wiper blade are shown there) configured to contact a windshield and including a tapered tip (Fig 5).   
Huang does not teach a wiper body formed to define a cutout for receiving a corresponding portion of the holder element or a first section formed to define through-holes along a length of the blade.
Geilenkirchen, however, teaches a wiper body (10) formed to define a cutout for receiving a corresponding portion of the holder element (Paragraph [0030]).  

Almeida, however, teaches a first section (Annotated Fig. 2) formed to define through-holes (Annotated Fig. 2) along a length of the blade (Annotated Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a first section formed to define through-holes along a length of the blade, as taught by Almeida, to provide a wiper device that is capable of distributing liquid on the length of the wiper blade, thus saving costs in manufacturing.
Regarding Claim 10, Huang, as modified, teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the holder element (2) comprises a base (Annotated Fig. 1) and sidewalls (Annotated Fig. 1) extending from opposite edges of the base (Annotated Fig. 1).  
Regarding Claim 15, Huang teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the first section of the body of the blade (9/60) is adhered to the composite frame (Annotated Fig. 1) along the length thereof (Paragraph [0009] – last 7 lines of paragraph).  
Regarding Claim 16, Huang, as modified, teaches all the elements of claim 9 as discussed above.
Huang does not teach the windshield wiper system (WWS) blade assembly wherein the first section of the blade is formed to define the through – holes as grooves.  
Almeida, however, teaches wherein the first section of the blade (Annotated Fig. 2) is formed to define the through – holes (Annotated Fig. 2), however fails to teach to define the through – holes as grooves.  Examiner, however, notes that the applicant fails to provide any criticality in having the blade formed to define the trough-holes as grooves to provide any unexpected results and where the general conditions of a claim are disclosed by the prior art discovered the optimum size or workable range involves only routine optimization and experimentation to one having ordinary skill in the art. In re Alter, 105 USPQ, 233.  In this situation, one could provide the trough-holes as grooves, as desired, to adhere to the composite frame structure.
Regarding Claim 17, Huang, as modified, teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the blade (9/60) is adhered to the composite frame (Annotated Fig. 1) between the grooves and at the first and second ends outside the grooves (Paragraph [0009] – last 4 lines).  
Regarding Independent Claim 18, Huang teaches a method of assembling a windshield wiper system (WWS) blade assembly (Fig. 1), the method comprising: receiving a composite frame (10) within a holder element (2; Fig. 1); forming a blade (60) that has a length (Annotated Fig. 1) which is shorter than a corresponding length of the composite frame (Annotated Fig. 1) in a condition in which the blade (9/60) is unattached to the composite frame (Annotated Fig. 1), adhering a first end of the blade (60; Annotated Fig. 1) to a corresponding first end of the composite frame (3; Annotated Fig. 1); stretching a second end of the blade (60 – blade 60 is made of rubber thus can be stretched as it is positioned in the frame) toward a corresponding second end of the composite frame (10); and adhering a first section (61) of a body of the blade (9/60; Annotated Fig. 1 and 5), which extends between the first and second ends (Annotated Fig. 1), to the composite frame (Annotated Fig. 1) and configuring a section (61) of the body of the blade (63 – wiper lip contact windshield) to contact a windshield and to include a taper (Fig. 5).  
Huang does not teach the wiper defines a cutout for receiving a corresponding portion of the holder element adhering a body of the blade, the wiper body with the cutout receiving the corresponding portion of the holder element or forming through-holes in the first section of the body of the blade.  
Geilenkirchen, however, teaches a wiper body (10) defines a cutout for receiving a corresponding portion of the holder element adhering a body of the blade (Paragraph [0030]), the wiper body with the cutout receiving the corresponding portion of the holder element (Paragraph [0030]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a cutout for receiving a corresponding portion of the holder element adhering a body of the blade, the wiper body with the cutout receiving the corresponding portion of the holder element, as taught by Geilenkirchen, to provide a wiper device that is equipped with high stability.
Almeida, however, teaches a first section (Annotated Fig. 2) forming through-holes (Annotated Fig. 2) in the first section of the body of the blade (Annotated Fig. 2).

    PNG
    media_image2.png
    271
    455
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include forming through-holes in the first section of the body of the blade, as taught by Almeida, to provide a wiper device that is capable of distributing liquid on the length of the wiper blade, thus saving costs in manufacturing.
Regarding Claim 20, Huang, as modified, teaches all of the elements of claim 18 as discussed above.
Huang does not teach forming the through-holes as grooves in the first section of the blade.
Almeida, however, teaches wherein the first section of the blade (Annotated Fig. 2) is formed to define the through – holes (Annotated Fig. 2), however fails to teach forming the through-holes as grooves in the first section of the blade.  Examiner, however, notes that the applicant fails to provide any criticality in having the blade forming the through-holes as grooves in the first section of the blade to provide any unexpected results and where the general conditions of a claim are disclosed by the prior art discovered the optimum size or workable range involves only routine optimization and experimentation to one having ordinary skill in the art. In re Alter, 105 USPQ, 233.  In this situation, one could provide the through-holes as grooves, as desired, to adhere to the composite frame structure.
Regarding Claim 22, Huang, as modified, teaches the blade assembly wherein the first section (61) of the blade (9/60) is untampered (Fig. 5).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Almeida (CA2771977 A1), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1) and Steinmetz (DE102014226401 A1).
Regarding Claims 2 and 11, Huang alone and as modified for claim 9 teaches all of the elements of claims 1 and 9 as discussed above.
Huang does not teach the blade assembly wherein the composite frame comprises carbon fiber.  
Steinmetz, however teaches the blade assembly (Fig. 1) wherein the composite frame (100) comprises carbon fiber (Paragraph [0053]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the composite frame comprises carbon fiber, as taught by Steinmetz, to provide a wiper device that is equipped with high stability.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Almeida (CA2771977 A1), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1) and Mizote et al. (U.S. Patent Publication No. 2008/0016644 A1).
Regarding Claims 3 and 12, Huang alone and as modified for claim 9 teaches all of the elements of claims 1 and 9 as discussed above.
Huang does not explicitly teach the blade assembly wherein the blade comprises nitrile rubber.  
Mizote, however, teaches the blade assembly wherein the blade (23) comprises nitrile rubber (Paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include t the blade comprises nitrile rubber, as taught by Mizote, to provide a wiper device that lowers the frictional resistance of the wiper blade, thus allowing for a better cleaning of the wiped surface.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Almeida (CA2771977 A1), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1) and Ozawa (JP 2006 232074 A).
Regarding Claims 4 and 13 Huang alone and as modified for claim 9 teaches all of the elements of claims 1 and 9 as discussed above.
Huang does not explicitly teach the blade assembly wherein at least the blade comprises a ceramic coating.  
Ozawa, however, teaches the wherein at least the blade comprises a ceramic coating (Paragraphs [0014] and [0015]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include t the blade comprises nitrile rubber, as taught by Ozawa, to provide a wiper device that has a great effect of absorbing and treating more dirt and oil, thus allowing for a better cleaning of the wiped surface.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Almeida (CA2771977 A1), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1), Steinmetz (DE102014226401 A1), Mizote et al. (U.S. Patent Publication No. 2008/0016644 A1) and Iwasaki (JP 2006 131177 A).
Regarding Claim 19, Huang, as modified, teaches all of the elements of claim 18 as discussed above.
Huang does not explicitly teach forming the composite frame of carbon fiber, forming the blade of nitrile rubber and coating at least the blade with ceramic.
Steinmetz, however teaches the method wherein the composite frame (100) comprises carbon fiber (Paragraph [0053]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the composite frame comprises carbon fiber, as taught by Steinmetz, to provide a wiper device that is equipped with high stability.
Mizote, further, teaches the method wherein the blade (23) comprises nitrile rubber (Paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the blade comprises nitrile 
Lastly, Ozawa teaches the method wherein at least the blade comprises a ceramic coating (Paragraphs [0014] and [0015]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the blade comprises nitrile rubber, as taught by Ozawa, to provide a wiper device that has a great effect of absorbing and treating more dirt and oil, thus allowing for a better cleaning of the wiped surface.
Response to Arguments
Applicant's arguments, filed April 14, 2021 with respect to the rejection of claims 1 – 20 under USC 102 and 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.  
Although Huang teaches a composite frame having a wiper blade, the reference fails to teach a first section of the wiper blade formed to define through-holes along a length of the blade and required by amended claims.
Applicant's arguments, filed April 14, 2021 with respect to the amended claims 1 – 4, 6 – 13 and 15 - 22 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Almeida; therefore the arguments are moot as they do not apply to the combination of references made in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723